Citation Nr: 1615520	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as due to service-connected left ankle tarsal tunnel syndrome.

2.  Entitlement to service connection for a right hand disorder, including as due to service-connected right shoulder degenerative joint disease (DJD).

3.  Entitlement to service connection for a left hand disorder, including as due to service-connected right shoulder DJD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1979 to June 1979, from October 1979 to January 1980, from March 1980 to December 1992, and from March 1998 to September 1998.  The Veteran also served in the Air Force Reserves.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied service connection for the issues on appeal.  The Veteran testified from Seattle, Washington, at a Board videoconference hearing in January 2016 before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  A copy of the transcript of that hearing has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

VA Examination Legal Authority

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Low Back Disorder

The Veteran has not received a VA back/spinal examination.  Initially, the Veteran had only advanced hurting the back after falling while serving in the Reserves; however, at the January 2016 Board videoconference hearing, the Veteran's representative advanced that a currently diagnosed back/spinal disability may be related to an October 1992 in-service motor vehicle accident.  An October 1992 service treatment record reflects that the Veteran was in a motor vehicle accident and complained of neck, shoulder, knee, and ankle pain.  Upon examination, the service examiner in October 1992 noted that the lumbar spine (low back) was also tender.  Further, the Veteran testified to having back disability symptoms off and on after the accident.  The Board finds this evidence sufficient to warrant remand for a VA spinal examination and opinion as to whether the current low back symptoms or disability are related to the in-service motor vehicle accident and low back symptoms.

At the January 2016 hearing, the Veteran also advanced a secondary service connection theory (see 38 C.F.R. § 3.102), namely, that a current back/spinal disability may be due to the service-connected left ankle disability.  While the Veteran did not offer how the left ankle disability may have affected the back, such as by altered gait, as the Board is remanding for a direct service connection opinion, the Veteran may refine the contention, and the VA examiner will be asked to opine as to any secondary service relationship of the low back to the service-connected left ankle disability.

Service Connection for Right Hand Disorder

Throughout the course of this appeal, the Veteran has advanced that one or more hand/finger disabilities are due to repeated in-service clerical or administrative duties.  Also relevant to this appeal, service treatment records reflect that in June 1980 the Veteran sought treatment for painful, swollen fingers on the right hand that had been injured while "playing ball."

Medical records associated with the file reflect that the Veteran has been diagnosed with various right hand and finger disabilities, to include arthritis and carpal tunnel syndrome.  A July 1997 dental patient medical history report, under "dentist's comments," noted that the Veteran had arthritis of the fingers.  A July 1997 report of medical history shows the Veteran advanced having arthritis symptoms.  The July 1997 reports shows the doctor's comments that the Veteran had arthritis of the right hand from 1991 to the present; however, it was also explained that no treatment was sought and the Veteran self treated with over the counter medications.  

As there is some indication that the Veteran may have had arthritis of the right hand in service, the Board finds remand warranted for an opinion concerning whether the Veteran did, in fact, have arthritis in service, and if so, whether any currently diagnosed right hand disability is related to the in-service arthritis.  Further, an opinion is also needed as to whether any currently diagnosed right hand/finger disability is related to the in-service right-hand sporting injury and/or the Veteran's in-service clerical/administrative duties.

At the January 2016 Board hearing, the Veteran's representative also advanced that right hand carpal tunnel syndrome may be related to the service-connected right shoulder DJD due to ulnar nerve involvement.  On remand the VA examiner should address this secondary service connection theory.

Service Connection for Left Hand Disorder

While no mention of left hand arthritis, or any other left hand disability or injury, is found within the Veteran's extensive service treatment records, the Veteran has advanced that the arthritis of both the right and left hands was caused by in-service clerical/administrative duties.  Were the Board to decide the issue of service-connection for a left hand disability now, there is a danger that the Board may deny service connection when, in fact, the subsequent VA orthopedic hand examination may convey that service connection is warranted.  As such, the issues of service for right and left hand disorders are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that during the course of this appeal the Veteran has been diagnosed with degenerative disc disease (DDD) and intervertebral joint complex dysfunction.  The record is not as clear as to whether the Veteran has been diagnosed with arthritis/DJD of the lumbar spine; however, at the January 2016 Board videoconference hearing, the Veteran testified that X-rays taken "last week" at the VA Medical Center (VAMC) showed DJD of the lumbar spine.  On remand, VA should attempt to obtain this X-ray along with any outstanding VA treatment records for the period from October 2012.  Further, the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the back and/or hands.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for back and/or hand disorders during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's back and/or hand disorders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's skin, thyroid, and/or sinus disabilities, not already of record, for the period from October 2012.

3.  Schedule the appropriate VA orthopedic/spinal examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Low Back

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed low back disorder had its onset during a period of active service, including as due to the October 1992 in-service motor vehicle accident.  In rendering the opinion, the VA examiner should address the Veteran's contention that a currently diagnosed low back disability may be due to a fall during Reserve service.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left ankle disability caused a currently diagnosed low back disorder?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left ankle disability aggravated (that is, permanently worsened in severity) a currently diagnosed low back disorder?

Left and Right Hands

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right and/or left hand disorder had its onset during a period of active service, including as due to the Veteran's in-service clerical and administrative duties and/or the right-hand sporting injury?  In rendering this opinion the VA examiner should address the records indicating that the Veteran may have had right-hand arthritis during service.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected right shoulder disability caused a currently diagnosed left and/or right hand disability?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected right shoulder disability aggravated (that is, permanently worsened in severity) a currently diagnosed left and/or right hand disability?

If it is the examiner's opinion that there is aggravation of a currently diagnosed low back and/or right or left hand disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then, readjudicate the issues of service connection for a low back disorder, including as due to service-connected left ankle tarsal tunnel syndrome, and service connection for right and/or left hand disorders, including as due to service-connected right shoulder DJD.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



